Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 1 of 46




                     EXHIBIT G
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 2 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 3 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 4 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 5 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 6 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 7 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 8 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 9 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 10 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 11 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 12 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 13 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 14 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 15 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 16 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 17 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 18 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 19 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 20 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 21 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 22 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 23 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 24 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 25 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 26 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 27 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 28 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 29 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 30 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 31 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 32 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 33 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 34 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 35 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 36 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 37 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 38 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 39 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 40 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 41 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 42 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 43 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 44 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 45 of 46
Case 19-12269-KBO   Doc 70-7   Filed 11/12/19   Page 46 of 46
